DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-10 are pending in the application. Amended claims 1 and 5, and cancelled claim 4 have been noted. Claims 6-10 have been withdrawn from consideration. The amendment filed 12/2/2020 has been entered and carefully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahira et al (US 6,109,727) in view of Andoh et al (US 2008/0113282).
Akahira discloses a color filter comprising: a substrate 53 that transmits light and a colored layer being formed by an ink jet, the colored layer arranged on a lattice point in a plurality of lattice patterns with a first pitch in a first direction and a second pitch in a second direction, the colored layer being separated in the first and second direction. In each row of the plurality of lattice patterns arranged in the first direction, the colored layer positional deviation range E is less than 10 um (Col. 9, lines 36-40; Col. 11, lines 32-37; Fig. 12) and in each column arranged in the second direction, a position of the center of the colored layer in the first direction changes periodically with respect to the lattice point (Col. 9, lines 63-Col. 11, line 12; Fig. 15). 
Akahira discloses that the colored layer is configured with a plurality of unit colored layers, each of the units formed of a different type of ink (e.g. R, G, B) and positions of the units are different in at least one of the first and second directions (Col. 7, lines 10-25; Fig. 7). 
Akahira does not disclose that in each column a position of the center of each color unit in the first direction changes periodically with respect to each of the lattice points.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to periodically change the positions of the ink jet nozzles and therefore the positions of the center of each color unit as suggested by Andoh to form the color filter of Akahira in order to accurately form a stripe pattern while suppressing the occurrence of crosstalk. 
Regarding Claims 2-3, Akahira discloses an amplitude of periodic change which satisfies the Equation (1) (Col. 10, lines 55-65; Col. 11, lines 32-37; Fig. 12) and displacement of the center of the colored layer in the first direction with respect to the lattice point which satisfies Equation (2) (Col. 10, line 55-Col. 11, line 37).
Regarding Claim 5, it would have been obvious to similarly periodically change the positions of the pixel portions as described above since a pixel portion is merely multiple color units.
Thus, claims 1-3 and 5 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Akahira and Andoh.
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. Applicant argues that Andoh discloses a periodical arrangement of the nozzles, but does not disclose the position and arrangement of pixels. This is not found persuasive because Akahira discloses that each colored unit should be printed without overlap (Col. 7, lines 10-25) and Andoh teaches that the position of the nozzle changes . 
Applicant argues that if a periodical change in the center position of each of the colored unit layers as claimed is applied to Akahira, the conditions of Akahira are no longer satisfied. This is not found persuasive because the conditions of Akahira are met as long as the nozzle shift amount is within a certain value (Col. 11 lines 5-31) and there is no color overlap. Andoh discloses periodically changing the nozzle position, and thus a position of the center of the ink (see Akahira (Col. 10, lines 31-35), to prevent color overlap [0163].Thus, the teachings of Andoh achieve the same intended purpose. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715